Case: 14-13937   Date Filed: 03/31/2015   Page: 1 of 8


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-13937
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:07-cr-00242-CG-B-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

ARNOLD KNIGHT,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                      ________________________

                            (March 31, 2015)

Before HULL, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-13937     Date Filed: 03/31/2015   Page: 2 of 8


      Arnold Knight appeals his 24-month sentence, imposed following revocation

of his term of supervised release and ordered to run consecutively to his state

sentence of 30 years’ imprisonment. On appeal, Knight argues that his revocation

sentence is procedurally and substantively unreasonable. After review, we affirm.

                           I. BACKGROUND FACTS

      In 2008, Defendant Knight pled guilty to possessing an unregistered short-

barrel shotgun, in violation of 26 U.S.C. § 5861(d). After serving his 43-month

prison term, Defendant Knight began serving his three-year supervised release

term in June 2011. Two conditions of Knight’s supervised release were that he not

commit another crime or unlawfully use any controlled substance.

      In October 2012, Knight’s probation officer petitioned to revoke Knight’s

supervised release based on Knight’s: (1) September 26, 2012 attack on his former

girlfriend with a steel pipe, for which a Florida state charge of attempted murder

was pending; (2) July 5, 2011 threat to kill a man, for which Knight was arrested

on an Alabama state charge of harassment; and (3) positive tests for cocaine use on

August 9, 2011, and October 5, 2011, and admissions by Knight that he had used

cocaine three other times, on August 5, 2011, August 6, 2011, and November 10,

2011, despite the fact that Knight was enrolled in an intensive outpatient treatment

program.




                                             2
                Case: 14-13937     Date Filed: 03/31/2015     Page: 3 of 8


        In July 2014, after a jury convicted Knight of attempted murder and a

Florida court sentenced him to thirty years in prison, the probation officer filed an

amended petition alleging the same three violations. Knight waived his right to an

initial revocation hearing and admitted the violations as charged in the amended

petition.

        At his final revocation hearing, Knight did not request a particular sentence,

but requested that any sentence imposed run concurrent to his state sentence.

Knight argued that: (1) he was required to serve 85 percent of his thirty-year state

sentence and would not be released until 2037; (2) a consecutive federal sentence

“20 years from now” would not serve any purpose and “would probably interfere

with his reintegration into the community when he is released”; and (3) “the state

court, I’m sure, considered [Knight’s] record in imposing that 30-year sentence and

the fact that he was on probation at the time that he committed that [attempted

murder].” In response, the government asked for a 24-month sentence, at the high

end of the advisory guidelines range, and for the sentence to run consecutive to the

state sentence because Knight “owes that to this Court related to the underlying

firearms charge that he was serving the sentence and was on supervised release

for.”

        After listening to the parties’ arguments, the district court stated that it had

“considered the chapter seven provisions in this case,” and noted that the resulting


                                                3
               Case: 14-13937     Date Filed: 03/31/2015    Page: 4 of 8


range was 18 to 24 months. The district court found “the 24-month sentence to be

appropriate in this case,” and “that a consecutive sentence is appropriate, given all

the facts and circumstances of this case.” After revoking Knight’s supervised

release, the district court reiterated that the “chapter seven provisions are

appropriate,” and imposed a 24-month sentence “to be consecutive to the sentence

[Knight is] now serving in the state of Florida.” The district court imposed a new

12-month term of supervised release following Knight’s 24-month prison term,

stated that all previous conditions of supervised release applied, and added the

condition that Knight was not to have contact with his former girlfriend or her

children.

      The district court asked whether there were any objections to its “findings

and conclusions and the manner in which the sentence was imposed.” Knight’s

counsel responded, “Judge, I think the length of the sentence is unreasonable, in

light of the sentence that he’s serving in Florida.”

                                  II. DISCUSSION

      When a defendant violates a condition of supervised release, the district

court may revoke the supervised release term and impose a prison term. See 18

U.S.C. § 3583(e)(3). Before imposing a prison term upon revocation, the district




                                               4
                Case: 14-13937       Date Filed: 03/31/2015      Page: 5 of 8


court must consider certain factors in 18 U.S.C. § 3553(a). Id. § 3583(e).1 The

district court also must consider the policy statements in Chapter 7 of the

Sentencing Guidelines, which includes, inter alia, non-binding ranges of

imprisonment. United States v. Silva, 443 F.3d 795, 799 (11th Cir. 2006).

       According to the policy statements in Chapter 7, any sentence imposed upon

revocation is a sanction for the defendant’s breach of trust, and, as such, “should be

in addition, or consecutive, to any sentence imposed for the new conduct.”

U.S.S.G. ch. 7, pt. A, 3(b). Thus, Chapter 7 also provides that “[a]ny term of

imprisonment imposed upon revocation of probation or supervised release shall be

ordered to be served consecutively to any sentence of imprisonment that the

defendant is serving, whether or not the sentence of imprisonment being served

resulted from the conduct that is the basis of the revocation.” U.S.S.G. § 7B1.3(f);

see also id. ch. 7, pt. B, introductory cmt.

       Ordinarily, we review a sentence imposed upon the revocation of supervised

release for reasonableness, applying the deferential abuse of discretion standard.

United States v. Vandergrift, 754 F.3d 1303, 1307 (11th Cir. 2014). In reviewing

for reasonableness, we first consider whether the district court committed any

       1
        Specifically, the district court must consider: (1) the nature and circumstances of the
offense and the history and characteristics of the defendant; (2) the need for the sentence
imposed to afford adequate deterrence, protect the public, and provide the defendant with needed
educational or vocational training and medical care; (3) the Sentencing Guidelines range and
pertinent policy statements of the Sentencing Commission; (4) the need to avoid unwarranted
sentencing disparities; and (5) the need to provide restitution. See 18 U.S.C. § 3583(e) (cross-
referencing 18 U.S.C. § 3553(a)(1), (a)(2)(B)-(D), and (a)(4)-(7)).
                                                   5
               Case: 14-13937     Date Filed: 03/31/2015    Page: 6 of 8


significant procedural error and then whether the sentence is substantively

unreasonable in light of the relevant § 3553(a) factors and the totality of the

circumstances. United States v. Pugh, 515 F.3d 1179, 1190 (11th Cir. 2008). The

party challenging the sentence has the burden to show it is unreasonable. United

States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

A.    Procedural Reasonableness

      As to procedural reasonableness, Knight argues that the district court “failed

to make sufficient findings to support” running Knight’s federal prison term

consecutive to his state sentence. Knight did not object to the adequacy of the

district court’s explanation for the consecutive sentence during the revocation

hearing, arguing only that “the length of the sentence is unreasonable.” Where the

defendant “did not object to the procedural reasonableness at the time of his

sentencing, we review for plain error.” Vandergrift, 754 F.3d at 1307.

      Here, Knight has not shown error, much less plain error. Under our

precedent, although the district court must adequately explain the chosen sentence,

it is not required to explicitly discuss each of the § 3553(a) factors on the record.

United States v. Livesay, 525 F.3d 1081, 1090 (11th Cir. 2008); see also 18 U.S.C.

§ 3553(c). Furthermore, “the district court is not required to give a lengthy

explanation for its sentence if the case is typical of those contemplated by the

Sentencing Commission.” Livesay, 525 F.3d at 1090.


                                              6
              Case: 14-13937      Date Filed: 03/31/2015   Page: 7 of 8


      The district court explained that Chapter 7’s call for a consecutive sentence

was appropriate under the “facts and circumstances” of Knight’s case. While this

explanation was brief, nothing in the record suggests that Knight’s case was

atypical and warranted anything less than the consecutive sentence generally

contemplated by the Sentencing Commission. Indeed, Knight’s arguments for a

concurrent sentence were also brief and were either inconsistent with the

Commission’s policy statements or not based on facts in the record.

      Knight contended that a consecutive sentence would not “serve any

purpose” and would “probably interfere with his reintegration into the community

when he is released,” without explaining how that claim was true. Indeed,

sanctioning Knight for his abuse of the district court’s trust is more likely to ensure

that Knight complies with the conditions of his new 12-month term of supervised

release and thus successfully reintegrates into the community. Knight also

suggested that the state court had considered Knight’s federal supervised release in

imposing the thirty-year sentence, but did not provide any evidence that the state

court had in fact done so. Under the circumstances, we cannot say the district

court was required to give a more detailed explanation of its decision to impose a

consecutive sentence.

B.    Substantive Reasonableness




                                              7
              Case: 14-13937     Date Filed: 03/31/2015   Page: 8 of 8


      We also cannot say that the 24-month consecutive term was substantively

unreasonable. Knight’s term is within both the statutory range of no more than two

years and the advisory guidelines range of 18 to 24 months. See 18 U.S.C.

§ 3583(e)(3); U.S.S.G. § 7B1.4(a). As already noted, the Sentencing Guidelines

generally contemplate any prison sentence imposed upon revocation is to be served

consecutive to any other sentence for the underlying criminal conduct. See

U.S.S.G. § 7B1.3(f). Knight admitted using cocaine on multiple occasions and

committing two crimes, including attempting to murder his former girlfriend with a

steel pipe. In light of these circumstances, we conclude a 24-month sentence to be

served consecutive to his thirty-year state sentence for attempted murder is not

outside the range of reasonable sentences.

      AFFIRMED.




                                             8